

117 HR 2666 IH: New Overages in Crisis Areas Prevention Act 
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2666IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Van Drew introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to prohibit providers of broadband internet access service from increasing rates or enforcing data caps or allowances during an emergency or major disaster, and for other purposes.1.Short titleThis Act may be cited as the New Overages in Crisis Areas Prevention Act  or the NO CAP Act .2.Requirements for broadband providers during emergencies and major disastersTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:723.Requirements for broadband providers during emergencies and major disasters(a)In generalDuring a covered period with respect to a covered area, a provider of broadband internet access service may not, with respect to a customer of such provider in such area—(1)increase any rate, fee, or other charge relating to such service;(2)impose any rate, fee, or other charge relating to such service that did not apply before such period; or(3)enforce any data cap or allowance, regardless of whether such data cap or allowance applied before such period.(b)Inapplicability to mobile broadband internet access serviceThis section does not apply with respect to mobile broadband internet access service.(c)DefinitionsIn this section:(1)Broadband internet access service(A)In generalThe term broadband internet access service means a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up internet access service.(B)Functional equivalent; evasionThe term broadband internet access service includes any service that—(i)provides a functional equivalent of the service described in subparagraph (A); or(ii)is used to evade the protections set forth in this section.(2)Covered areaThe term covered area means a geographical area with respect to which—(A)a major disaster or emergency is declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); or(B)a public health emergency is declared under section 319 of the Public Health Service Act (42 U.S.C. 247d).(3)Covered periodThe term covered period means, with respect to a covered area, the period that—(A)begins on the date of the declaration with respect to such area of—(i)a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); or(ii)a public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 247d); and(B)ends on the date that is 60 days after the termination of such major disaster, emergency, or public health emergency (as the case may be).(4)Data cap or allowanceThe term data cap or allowance means a limit on, or a fee-based structure with the purpose of limiting, the number of bits a customer may download or upload using broadband internet access service during a period of time specified by the provider of such service.(5)Educational institutionThe term educational institution means—(A)an elementary school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));(B)a secondary school (as defined in such section); and(C)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).(6)Mobile broadband internet access service(A)In generalThe term mobile broadband internet access service means a broadband internet access service that serves end users primarily using mobile stations.(B)InclusionsThe term mobile broadband internet access service includes—(i)broadband internet access services that use smartphones or mobile-network-enabled tablet computers as the primary endpoints for connection to the internet; and(ii)mobile satellite broadband services.(C)ExclusionThe term mobile broadband internet access service does not include a broadband internet access service provided to an educational institution and made available by such institution for educational purposes to students enrolled at such institution..